[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On February 22, 2001, the plaintiff, Susan Wall, filed a motion for an order of compliance seeking to compel defendant Bridgeport Hospital to produce the original cardiac catheterization film taken of her decedent husband at the defendant hospital. On March 7, 2001, this court granted the plaintiff's motion. On April 2, 2001, the defendant filed a motion for reargument on the plaintiff's motion for an order of compliance.1
On April 3, 2001, this court granted the defendant's motion and heard reargument on April 16, 2001.
The court has reexamined its prior ruling and having reconsidered it, even in light of the cases cited and arguments made by the defendant, finds that no reason appears to change the court's prior order. Therefore, after hearing reargument the court upholds its original order granting the plaintiff's motion for an order of compliance. Accordingly, the defendant is hereby ordered to produce the original cardiac catheterization film at the office of the plaintiff's counsel upon CT Page 5741-hh receipt from plaintiff's counsel of written assurance that plaintiff's counsel will assume all responsibility for safeguarding the film and returning it to the defendant upon reasonable notice.
HICKEY, J.